—Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered March 21, 1991, convicting defendant, after a jury trial, of attempted murder in the second degree and assault in the first *246degree, and sentencing him to concurrent terms of 7 to 21 years and 5 to 15 years, respectively, unanimously affirmed.
Since the record supports the hearing court’s conclusion that the People met their burden of going forward to establish the reasonableness of the police conduct and the lack of any undue suggestiveness in the pretrial identification procedures, and defendant failed to meet his ultimate burden of proving that the procedures were unduly suggestive, there was no need for the People to demonstrate the existence of an independent source (People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833).
Since defendant failed to raise the present, specific contention as to the sufficiency of the proof against him in support of his motion to dismiss in the trial court, the issue has not been preserved for this Court’s review (CPL 470.05 [2]; People v Gray, 86 NY2d 10). In any event, viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620, 621), the proof was legally sufficient to establish his guilt of the crimes of which he was convicted. Nor was the verdict against the weight of the evidence (People v Bleakley, 69 NY2d 490).
As we noted in affirming the conviction of the codefendant (People v Wheatley, 211 AD2d 572, Iv denied 85 NY2d 916), it was not .an improvident exercise of discretion for the trial court to have restricted cross-examination of the complainant concerning his possible economic motive to lie where such was based on counsel’s mere speculation.
We have reviewed defendant’s remaining contentions and find them to be without merit. The unpublished Decision and Order of this Court entered herein on October 26, 1995 is hereby recalled and vacated. Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Nardelli, JJ.